Opinion filed October 21, 2005
















The Court on this day,January 12, 2006, has withdrawn this opinion
  and judgment dated October 21, 2005, and submitted the opinion and judgment
  dated January 12, 2006.








 




Opinion filed October 21, 2005
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00060-CV
 
                                                    __________
 
            ABBAS YAZDCHI AND HABIBOLLAH YAZDCHI, Appellants
 
                                                             V.
 
                                     BANK
OF AMERICA,
Appellee
 

 
                                          On
Appeal from the 61st District Court 
 
                                                          Harris County,
Texas
 
                                               Trial
Court Cause No. 2004-29836
 

 
                                             M
E M O R A N D U M    O P I N I O N
 
On September 8, 2005, this court determined that
Abbas Yazdchi and Habibollah Yazdchi had not complied with the requirements of
TEX.R.APP.P. 20.1 and, therefore, were required to pay the $125 filing
fee.  This court ordered appellants not
only to pay the required filing fee but also to file the clerk=s record in this court on or before
October 11, 2005.  Appellants were
informed that failure to comply with the September 8 order could result in the
dismissal of the appeal.  TEX.R.APP.P.
37.3(b) & 42.3.




Appellants have failed to file either the filing
fee or the clerk=s
record.  Therefore, the appeal is
dismissed.
PER CURIAM
 
October 21, 2005
Not designated for publication. 
See TEX.R.APP.P. 47.2(a).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.